DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on February 17, 2021. Claim 2 has been amended, Claims 3, 9, 13, 14 and 16 have been previously canceled.
Currently claims 1-2, 4-8, 10-12 and 15 are pending with claims 2, 4-8, 10-12 and 15 under consideration and claim 1 being withdrawn as being directed to non-elected invention, and Claim 2 is independent.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on February 17, 2021 has been entered.


Response to Amendments
Applicant’s amendments to claim 2 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 2, 4-8, 10-12 and 15 has been maintained.

Response to Arguments
Applicant’s arguments filed on February 17, 2021 have been considered but are not persuasive.
In the Remarks, on page 7, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claims are not directed merely to methods of organizing human activity or sales and marketing activities.. 
In response to Applicant’s argument, the Examiner respectfully disagrees. In short, the claim recites limitations of “extract the information related to past sales opportunities and a current sale opportunity, and determine one or more probabilities that the current sale opportunity will be successful for the particular sales representative” fit squarely in the certain methods of organizing human activity category including fundamental economic practices, and commercial interactions including marketing and sales activities, and therefore, recites an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. at 52. 

In the Remarks, on page 7, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the claimed API middle layer implemented as a cloud-based data flow manager imposes significantly meaningful limitations on practicing any alleged abstract idea. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Beyond the abstract idea, claim 2 recites the additional elements of: “a computing device, a server comprising a processor and a non-transitory computer-readable storage medium, an application programming interface (API) middle layer, and a cloud database.” These are elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use because they are recited at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, displaying and storing. Thus, simply implementing the abstract idea on a generic computer is not qualify as a practical application being recited in the claims along with the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application.

In the Remarks, on page 7, Applicant argues that Releigh relates in no way to the subject matter at hand and would not be considered by a person skilled in the art. Raleigh relates to systems for enabling subscribers of mobile wireless devices to view, research, select and customize service plans, manage device groups, share a set permission controls for service plans, manage communication services through graphical user interfaces, and design, manage and control communication services through APIs. This relates in no way to the optimization of sales processes or improving the probability of sales opportunities.
In response to Applicant’s argument, the Examiner respectfully disagrees, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Raleigh discloses a system that allows user to design, manage, and control communication services through application programming interfaces (see Abstract); for example, “managers might get access to more usage and additional service (e.g., email), members of the sales team might get better roaming services” (see ¶ 434); “for application developers, getting subscribers to see, download, purchase, or use their applications is critical to the application developers’ success because their revenues depend on purchases, downloads, and/or use of their applications. Yet because of the sheer number of applications available through marketplaces and app stores, and because of how subscribers may behave when browsing through the marketplace or app store, application developers have little control over whether a subscriber even finds their applications. This application discloses methods to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices.” (See ¶ 52); “application developers can increase sales, and operators can improve revenues from subscriber uptake of data plans” (see ¶ 465, ¶ 632); in another example, “an ad server, as will now be clear to a person having ordinary skill in the art in view of the disclosures herein, by using the SDC 135 or the device management system 170-1, the service provider can specify not only the features, ordering, and number of advertisements or content, but also how long each item of content appears in the banner area, and this flexibility leads to infinite possibilities to specify and 


In the Remarks, on page 8, Applicant argues that a person skilled in the art would not arrive at the subject matter of claim 2 directly and without difficulty, particularly in view of the Raleigh reference being from an unrelated field and of such length that combining passages would necessarily require the exercise of hindsight.
In response to Applicant’s argument, the Examiner respectfully disagrees. It is well settled that one of the ways in which a patent application’s subject matter can be proved obvious is by noting that there existed at the time of invention a known problem for which there was an obvious solution encompassed by the patent’s claims. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 419-20 (2007). Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Claim Rejections - 35 U$C § 101
The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-8, 10-12 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In Step 1, claims 2, 4-8, 10-12 and 15 are directed to a system comprising a computing device and a server comprising a processor, which falls within the statutory category of a machine. Thus, Step 1 is satisfied.
In Step 2A of Alice, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
Here, the claims recite limitations of “extract digital information elements related to past sales opportunities and a current sales opportunity, said digital information elements having disparate data forms (i.e., email, SMS, audio/video calls), receive at least one digital information element from the computing device in real-time, annotating and correlating the digital information elements to provide a type tag to each information element…, providing a comparison reference…, providing a reference data to said date data, generating one or more fact based on the digital information elements…, generating a plurality of data structures, generating a data structure in said cloud database linked to said API middle layer corresponding to a sales process for each sales opportunity…, train an insight engine…, includes applying supervised 

The claims as a whole, recites the additional elements including “a computing device, a server comprising a processor and a non-transitory computer-readable storage medium, an application programming interface (API) middle layer, and a cloud database” are no more than generic computer components (hardware and software). These additional elements are recited at a high level of generality and merely invoked as tools to perform the steps and apply instructions of an abstract idea in a particular technological environment. Thus, simply implementing the abstract idea on a generic computer is not qualify as a practical application being recited in the claims along with the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea, and the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)). The “inventive concept” may arise in one or more of the individual claim limitations or in the ordered combination of the limitations. Alice, 134 S. Ct. at 2355. An “inventive concept” that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer. Id. at 2358. 
The claims as described in Step 2A Prong Two above, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B.
The claims recite the additional elements including “a computing device, a server comprising a processor and a non-transitory computer-readable storage medium, an application programming interface (API) middle layer, and a cloud database” are no more than generic computer components (hardware and software). These additional elements are recited at a high level of generality and merely invoked as tools to perform the steps and apply instructions of an abstract idea in a particular technological environment. These additional elements, when taken TLI Communications LLC v. AV Auto. LLC, 823 F.3d 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016) (Gathering and analyzing information using conventional techniques and displaying the result); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (Collecting, displaying, and manipulating data). Further, the additional elements of an insight engine and the one or more machine learning classifiers, when given the broadest reasonable interpretation, the insight engine and the one or more machine learning classifiers are directed to labels of the computer software or program modules, which can be implemented on a computer. In fact, the Specification supports the view of any generic computer can perform the steps, such as “Fig. 10 illustrates a generic computer implementation of the computer program aspects of the present invention.” (See [0033]); and “The resources can include data storage services, word processing services, and many other general purpose computation and information technological service that are conventionally associated with personal computers or local servers.” (See [0395]). Thus, generic computers performing generic computer functions to apply an abstract idea do not amount to significantly more than the abstract idea, and claims for instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks do not make an abstract idea patent-eligible. See Alice, 134 S. Ct. at 2359-60 (holding patent-ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract Ultramercial, 772 F.3d at 716 (“Adding routine[,] additional steps do not transform an otherwise abstract idea into patent-eligible subject matter.”); Bancorp, 687 F.3d at 1274, 1278 (appending generic computer components does not “salvage an otherwise patent-ineligible  process”); CyberSource, 654 F.3d at 1375 (“[T]he incidental use of a computer to perform the [claimed process] does not impose a sufficiently meaningful limitation on the claim’s scope.”).
For the foregoing reasons, claims 2, 4-8, 10-12 and 15 cover subject matter that is judicially-excepted from patent eligibility under § 101 because nothing in the subject matter claimed that transforms the abstract idea for improving a likelihood of a successful sale opportunity into an inventive concept. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.  
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-8, 10-12 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Hanaman et al., (US 2005/0065756, hereinafter: Hanaman), and in view of Thompson et al., (US 2002/0072957, hereinafter: Thompson), and further in view of Vayghan et al., (US 2006/0212337, hereinafter: Vayghan), and Livesay et al., (US 2002/0046147, hereinafter: Livesay), and Raleigh et al., (US 2013/0132854, hereinafter: Raleigh). 

Regarding Claim 2, Hanaman discloses a system comprising:
a computing device (see ¶ 8 and ¶ 43); and
a server comprising a processor and a non-transitory computer-readable storage medium having stored thereon computer-executable instructions (see Fig. 1, ¶ 8-9 and ¶ 41-46), the processor being configured to execute the computer-readable instructions to cause the processor to:
extract, by the data flow manager and based on data received at the API meddle layer, digital information elements related to past sales opportunities and a current sale opportunity, sale digital information elements having disparate data formats (see ¶ 8, ¶ 18-19, ¶ 21-25, ¶ 47, ¶ 53-55, ¶ 70-72 and claim 50), and store said digital information elements in said cloud database;
providing, by the data flow manager, a comparison reference to said comparable data and said location data (see ¶ 73, ¶ 108-110);
providing, by the data flow manager, a reference date to said date data (see Fig. 6C,  ¶ 83, ¶ 89, claim 19);

storing said one or more fact in a fact table stored within said cloud database, said fact being stored  in a common format in said cloud database linked to said API middle layer (see Fig. 6A-6I; ¶ 77, ¶ 80);
generating a plurality of data structures in said cloud database linked to said API middle layer, each data structure representing an industry, a customer, a sales opportunity, a sales representative, and a sales action, wherein each data structure includes a plurality of said one or more facts selected by said data flow manager for inclusion in a respective data structure (see ¶ 71, ¶ 103, ¶ 115);
  generating a data structures in said cloud database linked to said API middle layer corresponding to a sales process for each sales opportunity, said sales process data structure including said data structures for said industry, said customer, said sales representative, and said sales actions related to said respective sales opportunity (see Fig. 5, ¶ 10, ¶ 22, ¶ 62).

Hanaman discloses the time-based information including current, rolling, and prior period) of a sales force can extrapolated and presented (see ¶ 89).
Hanaman does not explicitly disclose the past and current sale opportunity data and the following limitations; however, Thompson in an analogous art for assigning sales opportunity discloses:
generate a rank for said current sale opportunity based on said one or more probabilities (see ¶ 33 and claims 7 and 10); 
upon detection of a change in one or more of said facts or an arrival of a particular fact of said one  or more facts, generate an alert for delivery to the computing device of said plurality sales representative, said alert based on a comparison of said one or more probabilities prior to said change in said one or more facts or said arrival of said particular fact to said one or more probabilities after said change in said one or more facts or after said arrival of said particular fact (see Fig. 19a-b, ¶ 91, ¶ 101, ¶ 174 and claim 9); and 

  It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional viewpoint for the user, facilitating knowledge of probability of a sales opportunity, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Thompson discloses calculating one or more probabilities that the sales opportunity will result in a sale (successful) by applying the fact-based patterns of the selected questions to the answers (see ¶ 16-17 and ¶ 108-109).
Hanaman and Thompson do not explicitly disclose the following limitations; however, Vayghan in an analogous art for sales opportunity management discloses: 
train an insight engine implemented by said processor, said insight engine comprising a hierarchical set of classifiers for sales opportunities, wherein said training includes applying supervised learning techniques to facts stored in said cloud database in said common format associated with said past sales opportunities, each of said past sales opportunities including an outcome, said facts relating to at least two stages in a sales process, said insight engine including a plurality of classifiers at each of said at least two stages, said plurality of classifiers being trained to provide a respective classification for each stage of a sale opportunity into one of two categories (see ¶ 17, ¶ 20, ¶ 45-48, ¶ 76 and claim 14); and
determine, using the insight engine (see ¶ 77), one or more probabilities that the current sale opportunity will be successful for the particular sales representative (see  ¶ 2, ¶ 9-11, ¶ 18-21, ¶ 36-38, ¶ 46-48), wherein the one or more probabilities are determined by applying the hierarchical set of classifiers to fact relating to the current sale opportunity (see Fig. 3; ¶ 15-21, ¶ 28, ¶ 35-39, ¶ 45-48, ¶ 76 and ¶ 85-87).


Hanaman, Thompson and Vayghan do not explicitly disclose the following limitations; however, Livesay in an analogous art for providing relevant data discloses:
annotating and correlating the digital information elements to provide a type tag to each information element, wherein said type tags include date data, comparable data, countable data, Boolean data, numeric data, location, symbolic data, and natural language text (see ¶ 101, ¶ 121-122 claim 7, 26 and 46). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman in view of Thompson and Vayghan to include features as taught by Livesay in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Thompson discloses a client-server system for supporting sales force with a main database resides on a central server and allows the clients to access information in the main database via the network such as the Internet (see ¶ 4). 
Hanaman, Thompson, Vayghan and Livesay do not explicitly disclose an application programming interface (API) middle layer and a cloud-based environment; however, Raleigh in an analogous art for communication service management discloses: 
implement an application programming interface (API) middle layer implemented as a cloud-based data flow manager, said API middle layer configured to dynamically integrate and synchronize local applications and databases in real-time, said databases 
receive, by the API middle layer, at least one digital information element from the computing device in real-time, said computing device being associated with a particular sales representative, wherein the at least one information element is logged automatically by said computing device in real-time (see ¶ 626, ¶ 687, ¶ 718, ¶ 993);
receive, by the API middle layer via a network interface, data from a customer relationship management data repository and metadata associated therewith, digital communications including text messages, emails, and audio/video calls, and metadata associated with meetings (see ¶ 47, ¶ 179, ¶ 385, ¶ 416, ¶ 1828, ¶ 1841-1842, ¶ 2055-2056);
store said digital information elements in said cloud database (see ¶ 1447, ¶ 1451, ¶ 1516, ¶ 1756, ¶ 1763); and
storing said at least one digital information element from said computing device in said cloud database linked to said API middle layer (see ¶ 1447, ¶ 1451, ¶ 1516, ¶ 1756, and ¶ 1763). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman in view of Thompson, Vayghan and Livesay to include features as taught by Raleigh in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data accessing. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, wherein clauses in the claim that merely describing the type of data is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding Claim 4, Hanaman and Thompson do not explicitly disclose the following limitations, however, Vayghan discloses the system of claim 2, wherein the insight engine is further configured to train each of the plurality of classifier using different subsets of the past sales opportunities for each respective classifier (see ¶ 36 and ¶ 45-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Thompson to include features as taught by Vayghan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 5, Hanaman does not explicitly disclose the following limitations; however, Thompson discloses the system of claim 2, wherein the server is further configured to update the one or more probabilities that the current sale opportunity will be successful based on at least one additional received information element related to the sale opportunity (see ¶ 109 and ¶ 137-139). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more informative solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 6, Hanaman does not explicitly disclose the following limitations, however, Thompson discloses the system of claim 2, wherein the server is further configured to present the alert to the particular sales representative, wherein the alert includes a ranking of the sale opportunity according to the probability that the current sale opportunity will be successful relative to other known sale opportunities (see ¶ 32-33 and claim 7). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of 

Regarding Claim 7, Hanaman and Thompson do not explicitly disclose the following limitations, however, Vayghan discloses the system of claim 2, wherein each of the plurality of classifiers outputs a label indicating whether the current sale opportunity is expected to be successful or unsuccessful (see Fig. 3, #302;  ¶ 36, ¶ 39 and ¶ 45-46). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman and in view of Thompson to include features as taught by Vayghan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 8, Hanaman does not explicitly disclose the following limitations, however, Vayghan discloses the system of claim 7, wherein the probability that the current sale opportunity will be successful is based on a ratio of the number of successful labels output by the plurality of classifiers to a total number of the classifiers (see ¶ 46-48). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Hanaman to include features as taught by Vayghan in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 10, Hanaman does not explicitly disclose the following limitations; however, Thompson discloses the system of claim 2, wherein the server is further configured to output one or more of: a ranking for the current sale opportunity relative to other known sale opportunities, a ranking for the particular sales representative relative to other sales representatives, an alert notification requiring action from the particular sales representative (see ¶ 33, ¶ 155), an indication of whether the current sale opportunity will be concluded in an expected time period (see ¶ 135), and sales indicators providing a forecast of expected sales from the known sales opportunities (see ¶ 108). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more informative solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11, Hanaman discloses the system of claim 2, wherein the digital information elements comprise at least one of: temporal data, comparable data, countable data, multiple choice data, numeric data, location data and string data (see ¶ 89 and ¶ 110).

Regarding Claim 12, Hanaman does not explicitly disclose the following limitations; however, Thompson discloses the system of claim 2, wherein the server is further configured to generate a probability of a second sale opportunity being successful (see ¶ 16 and claim 13). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more informative solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 15, Hanaman does not explicitly disclose the geo-location data, however, Thompson discloses the system of claim 2, wherein the digital information elements include geo-location data associated with the computing device (see ¶ 50: information gathered by a team who may be distributed in geography and time). It would have been obvious to one of the ordinary skill in the art at the time of the invention to modify the system of Hanaman to include the teaching of Thompson in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more effective solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kraus et al., (US 2014/0019207) discloses a method provides for a sales forecasting using integrated predictive and statistical methods to evaluate the reliability of the forecast.
Ellison et al., (US 7546248, B2) discloses a method and system for managing sales activities of sales associates includes the steps of receiving sales information relating to sales activity from a remote computer, processing the sales information and identifying weaknesses of sales associates based on the sales information.
Gilbert et al., (US 2011/0246260) discloses a method for routing marketing opportunities to sales agents by determining a likelihood that consumers of a particular type of segment will mature from one state to another based on the relevant tasks and activities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAN G CHOY/Primary Examiner, Art Unit 3624